UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2015 Date of Reporting Period: 09/30/2015 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/2015 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 41.50% $1,000,000 Nordstrom, Inc. 10/01/2015 0.37 % $ 1,000,000 Rockwell Collins, Inc. 10/01/2015 0.47 % 1,000,000 750,000 UnitedHealth Group Incorporated 10/01/2015 0.22 % 750,000 1,250,redit, Inc. 10/01/2015 0.25 % 1,250,000 850,000 Rockwell Collins, Inc. 10/02/2015 0.47 % 849,989 500,000 Rockwell Collins, Inc. 10/02/2015 0.47 % 499,993 1,000,000 Stanley Black & Decker, Inc. 10/02/2015 0.30 % 999,992 500,000 Danaher Corporation 10/05/2015 0.15 % 499,992 1,163,000 AbbVie Inc. 10/06/2015 0.32 % 1,162,948 1,000,000 Stanley Black & Decker, Inc. 10/06/2015 0.32 % 999,956 726,000 Stanley Black & Decker, Inc. 10/06/2015 0.33 % 725,967 1,890,000 Stryker Corporation 10/06/2015 0.28 % 1,889,926 1,300,000 Stryker Corporation 10/06/2015 0.28 % 1,299,949 500,000 Eversource Energy 10/07/2015 0.35 % 499,971 438,000 Eversource Energy 10/07/2015 0.36 % 437,974 1,001,000 AbbVie Inc. 10/08/2015 0.30 % 1,000,942 1,222,000 Eversource Energy 10/09/2015 0.38 % 1,221,897 700,000 Nordea Bank AB 10/13/2015 0.26 % 699,939 270,000 Nordea Bank AB 10/13/2015 0.28 % 269,975 400,000 Nordea Bank AB 10/13/2015 0.30 % 399,960 791,000 Eversource Energy 10/14/2015 0.35 % 790,900 1,000,000 Prudential plc 10/14/2015 0.25 % 999,910 457,000 Prudential plc 10/14/2015 0.25 % 456,959 1,800,000 UnitedHealth Group Incorporated 10/15/2015 0.35 % 1,799,755 539,000 UnitedHealth Group Incorporated 10/15/2015 0.28 % 538,941 361,000 UnitedHealth Group Incorporated 10/15/2015 0.30 % 360,958 475,000 V.F. Corporation 10/16/2015 0.40 % 474,921 275,000 V.F. Corporation 10/16/2015 0.36 % 274,959 1,000,000 Rockwell Collins, Inc. 10/19/2015 0.45 % 999,775 1,500,000 Bank of Nova Scotia (The) 10/20/2015 0.28 % 1,499,782 950,000 McCormick & Company, Incorporated 10/20/2015 0.34 % 949,829 250,000 McCormick & Company, Incorporated 10/20/2015 0.36 % 249,952 300,000 V.F. Corporation 10/22/2015 0.38 % 299,933 909,000 V.F. Corporation 10/27/2015 0.37 % 908,757 400,000 V.F. Corporation 11/02/2015 0.42 % 399,851 250,000 V.F. Corporation 11/05/2015 0.40 % 249,903 671,000 V.F. Corporation 11/16/2015 0.45 % 670,614 TOTAL COMMERCIAL PAPER 29,385,069 CORPORATE NOTES 21.09% 1,000,000 Bank of Nova Scotia (The), 2.05% 10/07/2015 0.35 % 1,000,278 1,805,000 Bank of America Corporation, 1.50% 10/09/2015 0.62 % 1,805,340 1,750,ew Zealand (Int'l) Limited, London Branch, 1.85% 10/15/2015 0.35 % 1,751,000 2,590,000 Morgan Stanley, 0.7688% FRN 10/15/2015 0.50 % 2,590,267 1,000,000 Bank of New York Mellon Corporation (The), 0.5241%(a) 10/23/2015 0.32 % 1,000,123 1,525,000 JPMorgan Chase & Co., 5.30% 10/30/2015 0.75 % 1,530,479 2,500,000 American Express Centurion Bank, 0.76435%(a) 11/13/2015 0.43 % 2,500,963 1,500,000 Volkswagen International Finance N.V., 1.15% 11/20/2015 0.44 % 1,501,427 1,250,000 PepsiCo, Inc., 0.5416%(a) 02/26/2016 0.34 % 1,250,986 - TOTAL CORPORATE NOTES 14,930,863 U.S. GOVERNMENT AGENCY SECURITIES 35.25% 1,000,000 Federal Farm Credit Banks, 0.145%(a) 10/01/2015 0.00 % 1,000,000 5,000,000 Federal Home Loan Banks, 0.21%(a) 10/01/2015 0.00 % 5,000,000 1,590,000 Federal Home Loan Banks 10/02/2015 0.10 % 1,589,996 200,000 Federal Home Loan Banks 10/02/2015 0.10 % 199,999 1,600,000 Federal Home Loan Banks 10/07/2015 0.10 % 1,599,975 400,000 Federal Home Loan Banks 10/07/2015 0.10 % 399,993 Page 1 750,000 Federal Home Loan Banks, 0.22%(a) 10/07/2015 0.11 % 750,014 375,000 Federal Home Loan Banks 10/09/2015 0.10 % 374,992 1,400,000 Federal Home Loan Banks 10/09/2015 0.10 % 1,399,969 630,000 Federal Home Loan Banks 10/16/2015 0.15 % 629,961 200,000 Federal Home Loan Banks 10/21/2015 0.09 % 199,990 510,000 Federal Home Loan Banks 10/23/2015 0.10 % 509,970 100,000 Fannie Mae 11/04/2015 0.18 % 99,983 2,500,000 Federal Farm Credit Banks, 0.145%(a) 11/04/2015 0.09 % 2,500,117 100,000 Federal Home Loan Banks 11/09/2015 0.13 % 99,986 1,000,000 Federal Home Loan Banks 11/27/2015 0.20 % 999,683 2,000,000 Federal Home Loan Banks 11/27/2015 0.12 % 1,999,620 1,500,000 Federal Home Loan Banks 12/09/2015 0.20 % 1,499,425 1,000,000 Fannie Mae 12/16/2015 0.25 % 999,483 1,400,000 Federal Farm Credit Banks, 0.21%(a) 01/04/2016 0.17 % 1,400,146 1,000,000 Fannie Mae, 0.45%(a) 01/20/2016 0.16 % 1,000,857 700,000 Federal Farm Credit Banks, 0.28%(a) 07/27/2016 0.20 % 700,470 TOTAL U.S. GOVERNMENT AGENCY SECURITIES 24,954,629 U.S. GOVERNMENT SECURITY 2.12% 1,500,000 U.S. Treasury Note, 1.375% 11/30/2015 0.10 % 1,503,125 TOTAL SECURITY HOLDINGS - 99.96% 70,773,686 OTHER ASSETS, NET OF LIABILITIES - 0.04% 26,439 TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $70,800,125 (a) Variable rate security - interest rate subject to periodic change. As of September 30, 2015, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - None $ Level 2 - Commercial Paper 29,385,069 Page 2 Corporate Notes 14,930,863 U.S. Government Agency Securities 24,954,629 U.S. Government Security 1,503,125 Level 3 - None - - Total $70,773,686 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/13/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/13/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/13/2015
